Appellate Case: 21-4060     Document: 010110645281       Date Filed: 02/15/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 15, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JEFF TURNER,

        Plaintiff - Appellant,

  v.                                                          No. 21-4060
                                                    (D.C. No. 2:19-CV-00720-CMR)
  COMMISSIONER, SSA,                                           (D. Utah)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BACHARACH, and CARSON, Circuit Judges.
                   _________________________________

       Jeff Turner appeals from an order of the district court affirming the Social

 Security Commissioner’s denial of his application for disability insurance benefits

 under the Social Security Act. Exercising jurisdiction under 28 U.S.C. § 1291 and

 42 U.S.C. § 405(g), we affirm. Mr. Turner has not shown that the denial was based

 on an incorrect legal standard or was not supported by substantial evidence.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-4060     Document: 010110645281       Date Filed: 02/15/2022    Page: 2



           I.   BACKGROUND

       Mr. Turner was born in 1959. He earned an associate degree in data processing

 and, before applying for benefits, he worked various jobs including tool programmer,

 greens keeper, and medical-record clerk.

       In 2016 he filed for disability insurance benefits under Title II of the Social

 Security Act (the “Act”), alleging disability since October 2013 from loss of

 coordination in his left hand from a stroke in 1991, chronic obstructive pulmonary

 disease, and acid reflux. The Commissioner denied Mr. Turner’s claim at the initial

 and reconsideration stages of review, so Mr. Turner requested a hearing before an

 administrative law judge (ALJ).

       After a hearing at which Mr. Turner and a vocational expert testified, the ALJ

 issued a written decision that followed the five-step sequential evaluation process the

 Social Security Administration uses to review disability claims.1 Based on the



       1
           We have described the five-step process as follows:

                Social Security Regulations mandate that the ALJ who
                determines a claim for benefits under the Social Security
                Act follow a five-step evaluation: (1) whether the claimant
                is currently working; (2) whether the claimant has a severe
                impairment; (3) whether the claimant’s impairment meets
                an impairment listed in appendix 1 of the relevant
                regulation; (4) whether the impairment precludes the
                claimant from doing his past relevant work; and
                (5) whether the impairment precludes the claimant from
                doing any work. If at any point in the process the
                [Commissioner] finds that a person is disabled or not
                disabled, the review ends.

                                            2
Appellate Case: 21-4060    Document: 010110645281        Date Filed: 02/15/2022     Page: 3



 testimony and Mr. Turner’s medical records, the ALJ concluded that Mr. Turner had

 “the residual functional capacity [RFC] to perform light work as defined in

 20 C.F.R. § 404.1567(b)” with certain restrictions, including limitations on his

 standing, walking, postural activities, and fine manipulation. Aplt. App. vol. II at 62.

 The ALJ found that Mr. Turner could “perform goal-oriented, but not fast-paced

 work such as production line work (due to the left hand, not due to any mental

 impairment).” Id. He further found that this RFC assessment was “not contradicted

 by any opinion from a treating or examining physician.” Id. at 64. In light of this

 RFC determination and the testimony of the vocational expert, he found at step four

 that Mr. Turner was capable of performing past relevant work as a medical records

 clerk. Accordingly, the ALJ found that he was not disabled within the meaning of the

 Act.

        After the Social Security Appeals Council denied Mr. Turner’s request for

 review and affirmed the denial of benefits, he filed an action under

 42 U.S.C. § 405(g), seeking review of the ALJ’s decision in the United States District

 Court for the District of Utah. He argued that the RFC determination did not

 sufficiently account for his fatigue. Among other things, he argued that the ALJ did

 not consider a portion of the treatment notes of Dr. Mustufa Saifee, a pulmonologist

 who examined him once in January 2018 and oversaw pulmonary-function testing



 Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citation, footnote, and
 internal quotation marks omitted).

                                            3
Appellate Case: 21-4060     Document: 010110645281        Date Filed: 02/15/2022        Page: 4



 several weeks later. Dr. Saifee’s notes of the January 2018 examination indicate that

 Mr. Turner “presented with dyspnea.” Aplt. App. vol. IV at 645. Mr. Turner

 described his symptom as breathlessness and said that it started many years ago and

 was ongoing. Dr. Saifee stated that “[t]he severity is NYHA class III.” Id. His notes

 do not explain what “NYHA class III” means, but Mr. Turner, citing material he

 found on the internet, argued that the term refers to a New York Heart Association

 classification for heart failure, indicating “[m]arked limitation in activity due to

 symptoms, even during less-than-ordinary activity, e.g. walking short distances (20—

 100 m). Comfortable only at rest.” Id. vol. I at 25, 88, 100.

       The district court rejected the fatigue argument, pointing to other observations

 Dr. Saifee made in the same visit, such as his examination findings that Mr. Turner

 had a 96% oxygen level on room air, good respiratory effort, and clear breath sounds

 in both lungs. The court concluded that the “unexplained, unsupported reference to

 NYHA class III is not uncontroverted evidence that the ALJ chose not to rely on, nor

 was it significantly probative evidence that the ALJ could not reject without

 discussion.” Id. at 101 (internal quotation marks omitted). Concluding that

 substantial evidence as a whole supported the ALJ’s decision, the district court

 affirmed the decision of the Social Security Commissioner.

        II.   DISCUSSION

       We review the district court’s decision de novo, applying the same standards

 that govern the district court. See Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir.

 2014). We therefore review the ALJ’s decision to determine whether he applied the

                                             4
Appellate Case: 21-4060    Document: 010110645281       Date Filed: 02/15/2022    Page: 5



 correct legal standard and whether substantial evidence supports his factual findings.

 See id. “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v.

 Berryhill, 139 S. Ct. 1148, 1154 (2019). “We do not reweigh the evidence or retry

 the case, but we meticulously examine the record as a whole, including anything that

 may undercut or detract from the ALJ’s findings in order to determine if the

 substantiality test has been met.” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir.

 2007) (internal quotation marks omitted). “A finding of no substantial evidence will

 be found only where there is a conspicuous absence of credible choices or no

 contrary medical evidence.” Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir.

 1992) (internal quotation marks omitted).

       1. Consideration of Dr. Saifee’s Notes

       Mr. Turner first argues that the ALJ’s RFC finding did not sufficiently account

 for the reference to “NHTA class III” in Dr. Saifee’s treatment notes, and that the

 ALJ owed this portion of Dr. Saifee’s notes deference as the opinion of a treating

 physician. We disagree.

       “[T]he regulations require that the ALJ give good reasons in the notice of

 determination or opinion for the weight that is given the treating physician’s

 opinion.” Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003) (internal quotation

 marks omitted). Contrary to Mr. Turner’s suggestion, however, Dr. Saifee was not a

 treating physician under the social security regulations. See 20 C.F.R.

 § 404.1527(a)(2) (“Treating source means your own acceptable medical source who

 provides you, or has provided you, with medical treatment or evaluation and who has,

                                             5
Appellate Case: 21-4060    Document: 010110645281         Date Filed: 02/15/2022    Page: 6



 or has had, an ongoing treatment relationship with you.”); see also Doyal, 331 F.3d at

 763 (“A physician’s opinion is . . . not entitled to controlling weight on the basis of a

 fleeting relationship, or merely because the claimant designates the physician as her

 treating source.”). The record before the ALJ shows that Dr. Saifee examined Mr.

 Turner only once and then oversaw his pulmonary function testing several weeks

 later. There is no indication in the record that Dr. Saifee had “seen [Mr. Turner] a

 number of times and long enough to have obtained a longitudinal picture of [his]

 impairment, taking into consideration the treatment the source has provided and the

 kinds and extent of examinations and testing the source has performed or ordered

 from specialists and independent laboratories.” Doyal, 331 F.3d at 763 (internal

 quotation marks omitted). The ALJ was thus not required to discuss Dr. Saifee’s

 records in any more detail than he did.

       Nor was the ALJ obligated to treat a single line referring to “NHTA class III”

 in Dr. Saifee’s notes as an “opinion” under the Social Security regulations.

 See 20 C.F.R. § 404.1527(a)(1) (“[M]edical opinions are statements . . . that reflect

 judgments about the nature and severity of your impairment(s), including your

 symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and

 your physical or mental restrictions.”).

       Finally, the ALJ did consider the records from Dr. Saifee, in their totality,

 along with other medical evidence. The ALJ’s written decision cites to the very page

 of Dr. Saifee’s notes that includes the reference to “NHTA class III.” The ALJ

 simply did not draw the same conclusions from the notes that Mr. Turner urges. Mr.

                                             6
Appellate Case: 21-4060   Document: 010110645281        Date Filed: 02/15/2022      Page: 7



 Turner’s challenges to the conclusions the ALJ drew from the record evidence ask us

 to reweigh the evidence, which we may not do on substantial-evidence review, see

 Flaherty, 515 F.3d at 1070, and his disagreement with the outcome of the ALJ’s

 weighing of the evidence is not a basis for reversal of the ALJ’s determination.

       2. Reliance on Vocational Expert’s Testimony

       Mr. Turner also argues that the testimony of the vocational expert regarding

 past work “was too messy and inconsistent to rely on,” Aplt. Opening Br. at 6, so it

 does not support the ALJ’s finding that he could perform his past relevant work. We

 disagree because substantial evidence supported the ALJ’s decision at step four.

       “A claimant capable of performing past relevant work is not disabled within

 the meaning of the Social Security Act. The claimant bears the burden of proving his

 or her inability to perform past relevant work.” Andrade v. Sec’y of Health & Hum.

 Servs., 985 F.2d 1045, 1050 (10th Cir. 1993) (citation omitted). The vocational

 expert testified that an individual with Mr. Turner’s RFC would be capable of

 performing the jobs of, among others, medical-record clerk or outside deliverer, at

 least as those jobs are generally performed in the national economy. Relying on that

 testimony, Mr. Turner’s testimony about his work history, and information from the

 Dictionary of Occupational Titles, the ALJ concluded that Mr. Turner was not

 disabled. Mr. Turner’s disagreement with this analysis shows, at most, that it might

 be possible to draw different conclusions from the evidence than the ALJ did, but he

 falls well short of demonstrating “a conspicuous absence of credible choices,”

 Trimiar, 966 F.2d at 1329, so we cannot disturb the ALJ’s decision on that basis.

                                           7
Appellate Case: 21-4060   Document: 010110645281       Date Filed: 02/15/2022   Page: 8



       III.   CONCLUSION

       We affirm the judgment of the district court.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




                                           8